Citation Nr: 1421398	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  06-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.

2.  Entitlement to a compensable initial evaluation for residuals of right ear surgery with loss of taste and numbness of the jaw and tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975, and from November 1976 until his retirement in November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a skin disability.  This case was previously before the Board in May 2010 and again in August 2012, and was remanded on each occasion for additional development of the record.  By decision dated April 2013, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2014, granted a Joint Motion for Remand (JMR).  The case is again before the Board for appellate consideration.

The issue of entitlement to a compensable initial evaluation for residuals of right ear surgery with loss of taste and numbness of the jaw and tongue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Dyshidrotic eczema is a known clinical disorder, and there is no competent and probative evidence linking any skin disability to service, to include service in the Persian Gulf.



CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of this claim.  A February 2008 letter, prior to the adjudication of the claim, and a September 2011 letter, explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any error in the timing of the notice was cured by subsequent readjudication.

The Veteran's service treatment records and pertinent postservice treatment records have been secured, and he has been afforded examinations to determine the etiology of his skin disability.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  The Veteran primarily asserts he has a skin disability due to his service in the Persian Gulf.  

A report of medical history in conjunction with the Veteran's redeployment in May 1991 shows he denied skin disease.  A physical examination at that time reveals the Veteran had several scars, but a clinical evaluation of the skin was normal.  

On a report of medical history in September 1993, the Veteran denied having had skin disease.  A clinical evaluation of the skin on the retirement examination that month was normal.  

The Veteran submitted an initial claim for service connection in December 1993.  There was no mention of any skin problems.  

On VA general medical examination in February 1994, some scars were reported, but there was no indication of any skin disorder.

A VA social work service note dated April 1995, prepared in conjunction with a Persian Gulf examination, shows the Veteran's only complaint since being in the Persian Gulf was shortness of breath.  A VA Persian Gulf registry examination that day revealed he did not have any complaints pertaining to skin disease.  No pertinent past medical history was reported.  On examination, the skin was reported to be smooth and moist.  No pertinent diagnosis was made.

Service department records disclose the Veteran was seen in January 2001 and reported itching to the axilla for two weeks.  An examination demonstrated contact dermatitis.  

The Veteran was seen by a private physician for unrelated complaints in August 2001.  An examination of the skin revealed no rashes, and skin turgor was good.  No pertinent diagnosis was made.  

VA outpatient treatment records reflect the Veteran was seen in October 2001, July 2002 and again in February 2003 for unrelated complaints.  An examination of the skins on each visit showed no lesions or erythema.  He reported a lightly erythematous rash of the legs in June 2003.  No skin abnormalities were found on examination.  In August 2003, he requested documentation of a rash to his face and neck of unknown origin.  It was indicated he had been seen in June 2003 but the rash was almost gone at that time.  He stated the rash was sporadic to the right side of his face and neck.  

The Veteran was seen in a service department clinic in March 2005 and reported he had a skin rash that had been present on the dorsum of his hands and lower extremities for 10-15 years.  In January 2006, he related he wanted to be seen for a skin condition he said he had had since 1991.  He claimed he had a rash of his hands since "1993" when he was in the Persian Gulf.  He stated the rash comes and goes.  An examination revealed dyshidrotic changes to the palms and dorsum of the fingers.  The assessment was dyshydrosis.  About two months later, the Veteran maintained he had cracking and peeling of the hands on and off for 1 1/2 years.  He also noted hyperpigmentation of the lower legs.  The assessments were dyshydrosis and stasis dermatitis.  

The Veteran was afforded a VA examination of the skin in November 2010.  The examiner noted he reviewed the claims folder.  The Veteran asserted he began to experience the formation of small blisters on the lateral sides of his fingers while deployed in Iraq.  He claimed it worsened over time to include his hands, but acknowledged he did not receive any treatment for the condition during service.  He alleges it was mentioned on his retirement examination.  It was indicated he was diagnosed in 2006 with dyshidrotic eczema.  The diagnosis was dyshidrotic eczema.  The examiner opined the relationship of the Veteran's skin condition to service could not be determined without resort to speculation.  He noted the retirement examination did not indicate any skin disorder.  He noted that given the natural course of eczema, it was quite possible the symptoms began in service, but without further documentation, it was speculative.  He added that some forms of eczema can be triggered by substances that come in contact with the skin, such as environmental allergens.  The examiner stated that changes in temperature or humidity and psychological stress can lead to outbreaks of eczema in some people.  Finally, he noted that the Veteran was exposed to mixed toxins from burn piles and theater-related stress while on deployment.

In September 2012, the examiner who conducted the November 2010 VA examination again reviewed the claims folder.  He reiterated his opinion that the Veteran's skin condition was dyshidrotic eczema, and that its relationship to service could not be determined without resort to speculation.  He noted that the Veteran denied any skin problems on both the 1991 demobilization examination and on the retirement examination in September 1993.  In addition, physical examinations at those times did not show any skin problems.  The examiner observed that no rashes were present on the January 1994 VA examination.  He also noted that a prescription for a topical steroid was first given in 2001 and a diagnosis of eczema was not made until 2006.  Thus, he concluded while the skin lesions could have started in Iraq, and that eczema can be triggered by substances the Veteran was exposed to in Iraq, there was no objective evidence this was the case.  

The examiner addressed the April 1995 Persian Gulf registry examination.  He questioned its validity for a variety of reasons and suggested the report did not pertain to the Veteran.  While the examiner correctly observed the examination report states the Veteran is five feet tall (and noted that, in fact, he is taller), his weight of 180 pounds is consistent with other records in the file around that time period.  In addition, the social work service record of the same date has the Veteran's name clearly written on it and notes he was scheduled for a Persian Gulf examination that day.  Thus, the Board finds the examination was of the Veteran.  In any event, the Board points out that there was no indication of any skin problems at that time.  Therefore, this examination tends to support the proposition the Veteran did not have any skin disease at that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

While the Veteran does have eczema, as a known clinical diagnosis, service connection for this condition is precluded under 38 C.F.R. § 3.317.  

The Board acknowledges the VA physician suggested the relationship of the Veteran's current skin disability to service could not be determined without resort to speculation.  The Court has held that a medical report "must be read as a whole."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  It was further noted that "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.  Monzingo, 26 Vet. App. 106-07.  

It is apparent from a review of the VA examiner's September 2012 opinion that he was stating it would be speculative to conclude the Veteran's current skin disorder was related to service.  In this regard, the Board points out that the examiner emphasized that the Veteran specifically denied having any skin complaints on the redeployment examination in 1991, following his service in the Persian Gulf, and again on the retirement examination in September 1993.  These statements contradict the Veteran's current allegation that he has experienced skin problems ever since he served in the Persian Gulf.  The Board also notes the Veteran's initial claim for service connection was submitted approximately one month following his retirement and he did not refer to any skin problems.  

The Board concedes the Veteran reported a medical history on several occasions that suggested he had been experiencing skin problems since he was in the Persian Gulf during service.  Such statements were first made in 2005, more than 11 years following his retirement from service.  These statements are inconsistent with the contemporaneous report and clinical findings both during service and on the initial VA examination conducted in February 1994 that show no abnormalities of the skin.  The Board finds, therefore, the Veteran's assertions that his skin disorder has been present since service are not credible. 

The Veteran's lay assertions that his skin disorder is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between a skin disorder and service, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board concludes the opinion of the VA examiner is of greater probative value than the Veteran's statements regarding the etiology of his skin disorder.  

In addition to discussing the Veteran's credibility, the JMR also directed the Board to address the adequacy of the November 2010 VA examination and September 2012 opinion.  The Board emphasizes that the examiner reviewed the claims folder on each occasion and noted there was no indication of a skin disorder on the in-service examination following his deployment in the Persian Gulf, as well as on the retirement examination more than two years later.  In addition, the examiner acknowledged that eczema could be triggered by the substances the Veteran could have come into contact with in Iraq, but concluded there was nothing to support this as an explanation for the Veteran's skin disorder.  The opinions rendered by the examiner were predicated on a review of the record, a physical examination (in November 2010), and consideration of alternative explanations.  The fact he reached a conclusion contrary to that of the Veteran, who is a layman, does not render the examination inadequate.  The Board finds, therefore, that the November 2010 and September 2012 VA examinations are adequate to adjudicate this matter.  

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of his current skin disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for a skin disorder.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a skin disorder, to include as due to undiagnosed illness, is denied.


REMAND

By rating action dated August 2013, the RO granted the Veteran's claim for service connection for residuals of right ear surgery with loss of taste and numbness of the jaw and tongue.  A noncompensable evaluation was assigned.  The Veteran submitted a notice of disagreement with this determination the next month, but a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal in the manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate statement of the case addressing the claim for a compensable initial evaluation for residuals of right ear surgery with loss of taste and numbness of the jaw and tongue.  The Veteran and his representative should be afforded opportunity to respond.  This issue should be returned to the Board only if he submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


